Citation Nr: 0923036	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-02 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for 
an anxiety disorder.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO granted 
service connection for an anxiety disorder and assigned a 
disability rating of 0 percent, effective January 16, 2007. 


FINDING OF FACT

The Veteran's anxiety disorder has been manifested by a 
depressed mood, anxiety, anger, detachment or estrangement 
from others, and sleep impairment with a Global Assessment of 
Functioning (GAF) score of 70.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not 
higher, for an anxiety disorder have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9413 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for a higher initial rating for an anxiety disorder 
arises from the Veteran's disagreement with the initial 
rating assigned after the grant of service connection.  The 
courts have held, and VA's General Counsel has agreed, that 
where an underlying claim for service connection has been 
granted and there is disagreement as to "downstream" 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or address prejudice 
from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, pertinent service personnel records, and all of the 
identified post-service VA treatment records, Social Security 
medical records, and private medical records.  

In addition, the Veteran was afforded a VA examination for an 
anxiety disorder.  The Veteran contends that the examination 
was inadequate because it was only 15 minutes long and the 
examiner exhibited an improper attitude.  He argues that 
appropriate examinations would take two to two and a half 
hours.  He has not, however, pointed to any specific 
inaccuracies in the examination report, nor has he reported 
information that was not considered in the examination 
report.  The examination report does contain the findings 
necessary to rate the Veteran's disability and was the 
product of a review of medical records, the claims folder and 
the Veteran's reports.  Hence, the examination is adequate.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher initial rating for an 
anxiety disorder is thus ready to be considered on the 
merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign a rating solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The RO has rated the Veteran's disorder as a generalized 
anxiety disorder under DC 9400.  However, the Veteran has 
been diagnosed with an anxiety disorder not otherwise 
specified.  An anxiety disorder, not otherwise specified is 
rated under 38 C.F.R. § 4.130, DC 9413, both disorders are 
rated under the same criteria contained in the General Rating 
Formula for Mental Disorders. 

Under the General Rating Formula, a 0 percent disability 
rating is warranted when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational or social functioning or to 
require continuous medication.

A 10 percent disability rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan, 16 Vet. App. 
at 444.

Records from the Social Security Administration show that the 
Veteran was found to be disabled in an August 2000 decision.  
A psychiatric disability was not among the primary or 
secondary diagnoses supporting the decision, but he was noted 
to have post-traumatic stress disorder.  An accompanying 
psychiatric examination shows that he was found to have 
moderate impairment in the ability to complete a normal work-
day and work week as a result of psychiatric impairment, but 
was not significantly limited in understanding and memory, 
sustained concentration and persistence, social interactions, 
or adaptation.

In a report dated in November 2006, Richard O'Halloran, 
Ph.D., provided a diagnosis of PTSD and a GAF of 62.  Dr. 
O'Halloran reported that the Veteran had sleep disturbances 
and a labile mood, but had maintained adequate vocational 
adjustment and meaningful relationships.

The May 2007 VA examination report is the only medical 
evidence as to the severity of the Veteran's anxiety disorder 
during the appeal period.  This examination report contains a 
diagnosis of anxiety disorder not otherwise specified which 
resulted in mild impairment as evidenced by the following: 
anxiety in public situations; hypervigilance; difficulty 
falling or staying sleep; recurrent distressing dreams; a 
feeling of detachment or estrangement from others; and 
occasional anger.  

The examiner noted that the Veteran's appearance, speech, 
attitude, attention, orientation, thought processes, 
judgment, and memory were all normal.  The Veteran exhibited 
a depressed mood, which he attributed to pain.  He had been 
prescribed an antidepressant medication in 2001, but the 
Veteran discontinued its use because he did not like the way 
it made him feel.  In addition, the Veteran had not 
experienced any panic attacks, delusions, or 
homicidal/suicidal thoughts.  Furthermore, there were no 
reported problems with activities of daily living.

With regard to the Veteran's social relationships, the 
examination report stated that the Veteran was married from 
1969 to 1997 and was subsequently dating a woman on an 
intermittent basis for 8 years with whom he had a pretty good 
relationship.  In addition, the Veteran had a close 
relationship with one of his two adopted children, had 20 to 
30 friends, and enjoyed fishing, bingo, and gambling.  
However, the Veteran reported a feeling of detachment or 
estrangement from others associated with efforts to avoid 
thoughts, feelings, or conversations associated with 
traumatic combat experience in Vietnam.  Overall, the 
examiner reported mild impairment in social functioning.

With regard to the Veteran's occupational history, the 
examination report stated that he was employed for 27 years, 
but had been unemployed for the past 10 to 20 years due to 
heart and back conditions.

The examiner gave the Veteran a GAF score of 70, which is 
indicative of mild impairment.  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130.

The findings on the VA examination show mild symptoms in the 
areas needed for a 10 percent rating.  For example, the 
Veteran experiences detachment or estrangement from others 
when avoiding memories of his traumatic combat experience, 
but otherwise had close relationships with his family and 
friends.  The Veteran also has anxiety in public situations 
and a depressed mood due to pain.  .  This is consistent with 
a finding of mild or transient symptoms.  

These findings are also consistent with those found by the 
private psychologist, who also assigned a GAF indicative of 
mild impairment albeit with some impairment in occupational 
and social functioning.

The Veteran does not, however, have most of the symptoms 
contemplated in the criteria for a 30 percent rating.  For 
example, he does not experience panic attacks and his memory 
is normal.  While sleep impairment has been reported, the 
Social Security records show that the psychiatric disability 
was not found to significantly interfere with most work 
activities and reflect no periods when psychiatric disability 
had caused him to be unable to work.  

The more recent evaluations show that the Veteran was found 
to have only mild impairment in occupational and social 
functioning, as evidenced by the GAFs and assessments of his 
level of disability.  This symptomatology is contemplated by 
the 10 percent rating.  Accordingly, the Board finds that an 
initial rating of 10 percent, but no higher, for an anxiety 
disorder, is warranted. 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of the Veteran's 
disability are anxiety, depression, difficulty sleeping, mild 
social impairment, and anger.  These symptoms are 
contemplated by the applicable rating criteria.  Thus, 
consideration of whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulations as "governing norms" is not required, and 
referral for consideration of an extraschedular evaluation 
for the service-connected disability addressed herein is not 
warranted.  38 C.F.R. § 3.321(b)(1).





							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating of 10 percent for an anxiety 
disorder is granted, effective January 16, 2007.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


